DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “first element” in Claims 1, 4-8, 11, 14, and 16, “second element” in Claim 1, 4-8, 11, 14, and 16, “third element” in Claim 11 and, “vacuum cleaner system” in Claims 13-16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. US 5,255,409 (hereafter Fujiwara et al.) in view of Senda JP 2002-292180 (hereafter Senda).
 	
Regarding Claim 1, Fujiwara et al. teaches:
1. A vacuum cleaner comprising a secondary battery (see discussion below) as a driving source, the vacuum cleaner comprising: 
an electric blower (electric blower 7) driven by electric power supplied by the secondary battery (see discussion below);
a driving control part (blower controlling part 47) configured to control driving of the electric blower; 
a display input part (control circuit board 32) configured to display (using function displaying part 24) a first element (suction power) relevant to operation of the electric blower, and a second element (user selected operation that fuzzy control is being performed on electric blower 7) having trade-off relation with the first element, and configured to receive input (from operation part 21) for changing a value of at least either one of the first element and the second element (fuzzy control position on or off); 
an arithmetic part (microcomputer 38) configured to obtain a value of the other of the first element and the second element on a basis of a value after change received by the display input part (through change in operation part 21, pressure sensor 34, current sensor 35 or blower control triac 37); and 
an indication control part (power control displaying part 27) configured to make the display input part display (through light emitting diodes D5-D8) the value obtained by the arithmetic part, wherein 
the driving control part controls the driving of the electric blower on a basis of the value of the first element received by the display input part or the value of the first element obtained through calculation by the arithmetic part (adjusts duty cycle of blower control triac 37 as shown in Figure 12).  



Regarding Claim 2, Fujiwara et al. teaches:
2. The vacuum cleaner according to claim 1, the vacuum cleaner comprising: 
a cleaner including the secondary battery (see discussion in Claim 1), the electric blower (electric blower 7) and the driving control part (blower controlling part 47); and 
an operator (operation part 21) including (through electrical connection) the display input part (control circuit board 32), the arithmetic part (microcomputer 38) and the indication control part (power control displaying part 27), wherein 
the cleaner and the operator respectively have communication parts capable of communicating with each other (mechanically connected through suction hose 13 and electrically connected to control cleaner operation).  

Regarding Claim 3, Fujiwara et al. teaches:
3. The vacuum cleaner according to claim 1, the vacuum cleaner comprising: 
a cleaner including the secondary battery (see discussion in Claim 1), the electric blower (electric blower 7), the driving control part (blower controlling part 47) and the arithmetic part (microcomputer 38); and 
an operator (operation part 21) including (through electrical connection) the display input part (control circuit board 32) and the indication control part (power control displaying part 27), wherein 
the cleaner and the operator respectively have communication parts capable of communicating with each other (mechanically connected through suction hose 13 and electrically connected to control cleaner operation).  

Regarding Claim 4, Fujiwara et al. teaches:
4. The vacuum cleaner according to claim 1, the vacuum cleaner comprising: 
a storage section (memory part) storing correspondence information defining correspondence relation between the first element (suction power) and the second element (user selected operation that fuzzy control is being performed on electric blower 7), wherein 
the arithmetic part (microcomputer 38) obtains, on a basis of the value after change of the either one of the first element and the second element, the value of the other by referring to the storage section (adjusts duty cycle of blower control triac 37 as shown in Figure 12).  

Regarding Claim 5, Fujiwara et al. teaches:
5. The vacuum cleaner according to claim 1, wherein 
the first element (suction power) is a driving force of the electric blower (electric blower 7), and 
the second element is a driving time by the secondary battery (see discussion below).  

	As presented in Claim 1, it would have been obvious to modify the Fujiwara et al. device to include a battery as taught by Senda with the motivation to allow it to be used in a cordless fashion.  That being said, Senda discloses “a notifying means for notifying that the remaining amount of the battery is equal to or less than a predetermined value when the voltage value is determined to be equal to or less than the reference voltage.”  It would therefore be obvious that the combined device be configured to additionally display a second element being the notifying means from the Senda reference that alerts the user that the driving time by the secondary battery is limited due to an expended battery with the motivation provide the user a warning that the amount of time the device will continue to operate is limited.

Regarding Claim 11, Fujiwara et al. teaches:
11. The vacuum cleaner according to claim 1, wherein 
the display input part (control circuit board 32) displays (through dust displaying part 26) a third element (amount of dust in paper bag filter 9 through LEDs D1-D3) relevant to the operation of the electric blower, and receives setting and input with respect to the third element (from semiconductor pressure sensor 34), and 
the arithmetic part obtains a value of the first element or the second element, on a basis of the value after change of the first element or the second element and the setting of the third element (Column 12, Line 28 – Column 13, Line 53).  

Regarding Claim 12, Fujiwara et al. teaches:
12. The vacuum cleaner according to claim 1, wherein the display input part (control circuit board 32 providing a display using function displaying part 24) is a touch panel display (see discussion below).
 
Fujiwara et al. teaches a control circuit board 32 that provides a user display (function displaying part 24) as shown in Figure 2.  Fujiwara et al. does not teach that the display includes a touch panel display, however, it would have been obvious design choice to one with ordinary skill in the art at the time of the invention to provide a touch panel overlay on top of the existing function displaying part 24 with the motivation to provide the user the ability to use the touch panel as a user input device which is common knowledge feature in most prior art robot vacuum cleaners and cell phones. 

Allowable Subject Matter
Claims 6-10 and 13-16 are objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  .      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.